Cite as 2016 Ark. App. 538


                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-16-97



                                                    Opinion Delivered   November 9, 2016

   RALPH BRADBURY                         APPEAL FROM THE PULASKI
                                APPELLANT COUNTY CIRCUIT COURT,
                                          SIXTH DIVISION
   V.                                     [NO. 60CV-2011-5472]

   EDWARD HARVEY; BONNIE         HONORABLE CHRISTOPHER
   HARVEY; and MARVIN JONES      CHARLES PIAZZA, JUDGE
                       APPELLEES
                                 APPEAL DISMISSED WITHOUT
                                 PREJUDICE; MOTION TO DISMISS
                                 MOOT

                            BRANDON J. HARRISON, Judge

        Ralph Bradbury appeals two Pulaski County Circuit Court summary-judgment

orders. We must dismiss this appeal without prejudice because there is no final order in the

circuit court.

        Whether an order is final and therefore appealable is a jurisdictional question that this

court will raise on its own. Kowalski v. Rose Drugs of Dardanelle, Inc., 2009 Ark. 524, 357
S.W.3d 432. The orders that Bradbury has appealed are not final because they do not

resolve Edward Harvey’s and Bonnie Harvey’s counterclaim against Bradbury for an alleged

breach of fiduciary duty. See City of Corning v. Cochran, 350 Ark. 12, 14, 84 S.W.3d 439,

441 (2002) (pending counterclaim destroys finality).



                                                1
                                Cite as 2016 Ark. App. 538

       We take this opportunity to remind Bradbury that, should he appeal again, his

addendum must include all papers that are essential to confirm our jurisdiction. Arkansas

Supreme Court Rule 4-2(a)(8)(A) (2015).

       A final point. The Harveys moved to dismiss Bradbury’s appeal because “the claims

against the John Doe defendants are not adjudicated and continue to exist” and that an order

dismissing two defendants from the case was entered after Bradbury had filed his notice of

appeal. Based on our finality decision, the motion is moot.

       Appeal dismissed without prejudice; motion to dismiss moot.

       VIRDEN and BROWN, JJ., agree.

       Jack Nelson Jones, P.A., by: Randy Coleman, for appellant.

       Barber Law Firm PLLC, by: Robert L. Henry III, for appellees Edward Harvey and

Bonnie Harvey.

       Watts, Donovan & Tilley, P.A., by: David M. Donovan, for appellee Marvin Jones.




                                             2